                            Case 2:18-cv-02290-JCM-NJK Document 14 Filed 01/09/19 Page 1 of 2


                       1 ROBERT A. DOTSON
                         Nevada State Bar No. 5285
                       2 MEAD A. DIXON
                         Nevada State Bar No. 13860
                       3
                         DOTSON LAW
                       4 One East First Streetth
                         City Hall Tower, 16 Floor
                       5 Reno, Nevada 89501
                         Tel: (775) 501-9400
                       6 Email: rdotson@dotsonlaw.legal
                                mdixon@dotsonlaw.legal
                       7 Attorneys for Defendants

                       8                                UNITED STATES DISTRICT COURT
                       9                                        DISTRICT OF NEVADA
                     10       WAYNE HOUSE, an individual,                     Case No.: 2:18-cv-02290-JCM-NJK
                     11
                                                   Plaintiff,                 AMENDED STIPULATION TO
                     12              vs.                                      EXTEND TIME FOR DEFENDANT
                                                                              WAYNE & KEN, LLC TO FILE A
                     13       WAYNE USA CO. LTD., a Chinese                   RESPONSIVE PLEADING
                              corporation; XIONGJUN YAN, a Chinese
                     14       resident; YANG BAI DUAN a/k/a ARON              (First Request)
                              DUAN, a Chinese resident; and WAYNE &
                     15       KEN, LLC, a New York limited liability
                              company,
                     16

                     17                             Defendants.

                     18
                                   Pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1, Defendant Wayne & Ken, LLC (“Wayne
                     19
                            &Ken”), through its counsel, Dotson Law, and Plaintiff Wayne House, through his counsel of record,
                     20 Bayramoglu Law Offices LLC, hereby stipulate to extend the time for Wayne & Ken to file a

                     21 response to Wayne House’s Complaint. This extension of time is necessary due to the fact that

                     22 Dotson Law was just very recently retained and it therefore needs this time to obtain information and

                     23 to work with its client to understand the case and develop strategy prior to filing a responsive

                     24 pleading. Specifically, these parties agree that Wayne & Ken shall have through and including

                     25 Tuesday, January 15, 2019 to respond to Wayne House’s Complaint.

                     26 ///

                     27 ///

                     28
      DOTSON LAW
  ONE EAST FIRST STREET
CITY HALL TOWER, STE 1600                                             1
   RENO, NEVADA 89501
                            Case 2:18-cv-02290-JCM-NJK Document 14 Filed 01/09/19 Page 2 of 2


                       1
                                   This stipulation shall not constitute an appearance by Wayne & Ken, nor does Wayne & Ken
                       2
                            waive its right to dispute venue or jurisdiction. This stipulation and order is sought in good faith and
                       3
                            not for the purpose of delay. No prior request for extension of time has been made.
                       4
                             Dated this 9th day of January, 2019                  Dated this 9th day of January, 2019
                       5     BAYRAMOGLU LAW OFFICES LLC                           DOTSON LAW
                       6

                       7
                              /s/ NIHAT DENIZ BAYRAMOGLU                           /s/ ROBERT A. DOTSON
                       8     NIHAT DENIZ BAYRAMOGLU                               ROBERT A. DOTSON
                             Nevada State Bar No. 14030                           Nevada State Bar No. 5285
                       9     1540 West Warm Springs Road Suite 100                MEAD A. DIXON
                             Henderson, Nevada 89014                              Nevada State Bar No. 13860
                     10      (702) 462-5973                                       One East First Street
                             (702) 553-3404 (facsimile)                           City Hall Tower, 16th Floor
                     11      Attorney for Plaintiff Wayne House                   Reno, Nevada 89501
                                                                                  (775) 501-9400
                     12
                                                                                  Attorneys for Wayne & Ken LLC
                     13            IT IS SO ORDERED
                     14            DATED January  10day of _________________, 2019
                                         this ______
                     15
                                                                                  _____________________________________
                     16
                                                                                  UNITED  STATES
                                                                                  United States    JUDGEJudge
                                                                                                Magistrate
                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
      DOTSON LAW
  ONE EAST FIRST STREET
CITY HALL TOWER, STE 1600                                                 2
   RENO, NEVADA 89501
